COXE, District Judge.
When this demurrer was first before the court it was decided that the action could be maintained upon the judgment alone without alleging or proving the original indebtedness. 79 Fed. 951. The remaining propositions were argued at the June term. Since the argument the circuit court of appeals for this circuit has rendered a decision which disposes of all the questions involved in favor of the plaintiff, with possibly one exception. Whitman v. Bank, 83 Fed. 288. It is argued that as the Kansas Mortgage Company is in the hands of a receiver, he is the only party who *270can maintain this suit for the benefit of all the creditors. Although this precise point is not involved in the Whitman Case it is covered by the logic of that decision and the authorities cited in the former opinion herein. The Kansas law gives a right of action to the judgment creditor. This is enough. The demurrer is overruled, with costs. The defendant may answer within 20 days.